ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-140, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, MARK EUGENE JOHNSTON of PAOLI, PENNSYLVANIA, who was admitted to the bar of this State in 1991, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule 1:28-2(c) effective September 25, 2006, should be suspended from the practice of law for a period of three years retroactive to May 13, 2005;
And the basis for said suspension from practice being the three-year suspension from practice imposed on MARK EUGENE JOHNSTON in the Commonwealth of Pennsylvania effective May 13, 2005, for conduct in violation of RPC 8.4(b) (commission of criminal acts that reflect adversely on the attorney’s honesty, trustworthiness or fitness to practice law), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that MARK EUGUENE JOHNSTON is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to May 13, 2005; and it is further
ORDERED that this retroactive suspension has no effect on the September 25, 2006, administrative revocation of respondent’s license to practice law in this State; and it is further
*388ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.